DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 2/7/2022.
Claims 1-21 are pending.
Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. 
Claim rejections under 35 U.S.C. § 102(b) - U.S. Patent No. 6,810,285 (Pless). 

Independent Claims 1 and 10 have been amended to recite inter alia “a classification module configured to be applied to the set of features to identify a seizure onset type; a mapping function module configured to identify, based on the identified seizure onset type, a stimulation parameter subspace comprising a range of potential values for each of a plurality of stimulation parameters, and a discrete default value for each of the plurality of stimulation parameters; a control module configured to determine which value to set for one or more of the plurality of stimulation parameters of the identified stimulation parameter subspace.”
Applicant’s arguments with respect to Pless’s teachings are persuasive and therefore the rejection is withdrawn.
 Double Patenting 
Applicant has requested that the double patenting rejections be held in abeyance and therefore the double patenting rejections have been maintained. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 10130813. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a neurostimulation system and method comprising at least one sensor and at least one stimulator configured to be implanted in or on a brain of a patient; and a neurostimulator coupled to the at least one sensor and at least one stimulator and comprising: a sensing module configured to sense electrical activity of the brain through the at least one sensor and to create a record of electrographic activity corresponding to the sensed electrical activity of the brain; a detection module; a feature extraction module configured to extract a set of features from the record of electrographic activity, wherein the detection module is configured to detect an electrographic seizure onset based on the set of features; a classification module configured to be applied to the set of features to identify a seizure onset type; a mapping function module configured to identify, based on the identified seizure onset type, a stimulation parameter subspace comprising a range of potential values for each of a plurality of stimulation parameters, and a discrete default value for each of the plurality of stimulation parameters; a control module configured to determine which value to set for one or more of the plurality of stimulation parameters of the identified stimulation parameter subspace; and a stimulation module configured to generate an instance of stimulation based on the determined values of the plurality of stimulation parameters, and to deliver the instance of stimulation through the at least one stimulator which are similar to the claims of U.S. Patent No. US 10130813 which are also directed to an implantable neurostimulation system and method configured to optimize values of parameters which define electrical stimulation delivered to a brain of a patient as a form of neural modulation therapy based on a classification of a sensed brain signal into a neurological event type, the implantable neurostimulation system comprising: at least one lead provided with, at or near a distal end thereof, a plurality of sensors and a plurality of stimulators, the at least one lead configured to be implanted at least partially in the patient so that the plurality of sensors and the plurality of stimulators are in or on the brain;  an implantable neurostimulator coupled to the at least one lead and configured to, with each of the plurality of sensors, selectively sense neurological activity from the brain and further configured to, with each of the plurality of stimulators, selectively stimulate the brain, the implantable neurostimulator comprising: a sensing module configured to: process information received on each of a plurality of sensing channels associated with an input from at least one of the plurality of sensors;  create a record of electrographic activity for each sensing channel;  a feature extraction module configured to extract a plurality of features from each record of electrographic activity;  a mapping function module configured to attempt to match each record of electrographic activity, based on the plurality of extracted features, to one or more of a plurality of neurological event types, wherein each of the plurality of neurological event types is associated with a different parameter configuration comprising: a stimulation parameter subspace comprising a range of potential values for each of a plurality of stimulation parameters;  and a discrete default value for each of the plurality of stimulation parameters;  wherein the values of the stimulation parameters collectively define an instance of stimulation;  a control module configured to determine which value to set for each of the plurality of stimulation parameters;  and a stimulation module configured to generate the instance of stimulation and to deliver, through a selected one or more of the plurality of stimulators, a plurality of instances of stimulation comprising a course of stimulation therapy, to the patient.
Additionally dependent claims 2-9 and 11-18 of the current application comprise subject matter similar to dependent claims 4-11 and 13 of U.S. Patent No. US 10130813.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10543368. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a neurostimulation system and method comprising at least one sensor and at least one stimulator configured to be implanted in or on a brain of a patient; and a neurostimulator coupled to the at least one sensor and at least one stimulator and comprising: a sensing module configured to sense electrical activity of the brain through the at least one sensor and to create a record of electrographic activity corresponding to the sensed electrical activity of the brain; a detection module; a feature extraction module configured to extract a set of features from the record of electrographic activity, wherein the detection module is configured to detect an electrographic seizure onset based on the set of features; a classification module configured to be applied to the set of features to identify a seizure onset type; a mapping function module configured to identify, based on the identified seizure onset type, a stimulation parameter subspace comprising a range of potential values for each of a plurality of stimulation parameters, and a discrete default value for each of the plurality of stimulation parameters; a control module configured to determine which value to set for one or more of the plurality of stimulation parameters of the identified stimulation parameter subspace; and a stimulation module configured to generate an instance of stimulation based on the determined values of the plurality of stimulation parameters, and to deliver the instance of stimulation through the at least one stimulator which are similar to the claims of U.S. Patent No. US 10130813 which are also directed to a neurostimulator and method having a control module configured to detect seizure onset and to generate an instance of stimulation therapy for delivery to a patient to treat a neurological condition corresponding to epilepsy, the instance of stimulation therapy defined by a stimulation parameter set within a stimulation parameter subspace; and an external component comprising: a memory, a table stored in the memory, which table correlates each of a plurality of seizure onset types to a stimulation parameter subspace;  one or more modules configured to compare a seizure onset detected by the neurostimulator to the plurality of seizure onset types in the table, to determine a ranking for the detected seizure onset corresponding to a probability that the detected seizure onset is a particular one of the plurality of seizure onset types, and to determine if the stimulation parameter set presently programmed into the neurostimulator is within a recommended stimulation parameter subspace, which recommended stimulation parameter subspace corresponds to the stimulation parameter subspace correlated in the table with the ranking for the detected seizure onset;  and a configuration module configured to provide an output signal to the control module of the neurostimulator when the stimulation parameter set presently programmed into the neurostimulator is not within the recommended stimulation parameter subspace, the output signal comprising the recommended stimulation parameter subspace. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792